
	
		I
		111th CONGRESS
		1st Session
		H. R. 2830
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2009
			Mr. Courtney (for
			 himself and Ms. Shea-Porter)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to give priority to unemployed veterans in
		  furnishing hospital care, medical services, and nursing home care to certain
		  veterans assigned to priority level 8.
	
	
		1.Short titleThis Act may be cited as the
			 Providing Access to Healthcare (PATH) for Veterans Act of
			 2009.
		2.Priority for
			 unemployed veterans in furnishing hospital care, medical services, and nursing
			 home care to certain veterans
			(a)PrioritySection 1710(a)(3) of title 38, United
			 States Code, is amended—
				(1)by striking
			 In the case and inserting (A) In the case;
			 and
				(2)by
			 adding at the end the following new subparagraph:
					
						(B)In furnishing hospital care, medical
				services, and nursing home care pursuant to this paragraph, the Secretary shall
				give priority to a veteran who the Secretary determines has become unemployed
				during the 12-month period immediately preceding the date on which the veteran
				receives such care or
				services.
						.
				(b)Effective
			 dateSubparagraph (B) of
			 section 1710(a)(3) of title 38, United States Code, shall apply with respect to
			 hospital care, medical services, and nursing home care furnished on or after
			 the date of the enactment of this Act.
			
